Exhibit 10.1

 

AGREEMENT TO TERMINATE PURCHASE AGREEMENT

 

This AGREEMENT TO TERMINATE PURCHASE AGREEMENT (this “Termination Agreement”) is
entered into as of October 3, 2012 by and among 3M Company, a Delaware
corporation (the “Buyer Parent”), and Avery Dennison Corporation, a Delaware
corporation (“Parent”). Capitalized terms used herein without definition shall
have the meanings assigned to such terms in the Purchase Agreement (as defined
below).

 

RECITALS

 

WHEREAS, Buyer Parent, Parent and certain subsidiaries of Parent are parties to
that certain Purchase Agreement, dated as of December 21, 2011 (as amended, the
“Purchase Agreement”);

 

WHEREAS, pursuant to Section 10.1(a) of the Purchase Agreement, the Purchase
Agreement may be terminated at any time prior to the Closing by mutual agreement
of Buyer Parent and Parent; and

 

WHEREAS, Buyer Parent and Parent have mutually agreed to terminate the Purchase
Agreement pursuant to Section 10.1(a) and the terms of this Termination
Agreement.

 

AGREEMENT

 

In consideration of the mutual covenants and promises contained herein and for
other good and valuable consideration, the receipt and adequacy of which are
hereby acknowledged, Buyer Parent and Parent each agree as follows:

 

1.             Termination. Effective upon the execution of this Termination
Agreement by each of the parties hereto, pursuant to Section 10.1(a) of the
Purchase Agreement, all further obligations of the parties under the Purchase
Agreement will be terminated in their entirety and the Purchase Agreement shall
be of no further force and effect; provided, that the provisions of Article 11
of the Purchase Agreement and the Confidentiality Agreement shall survive such
termination in accordance with Section 10.2 of the Purchase Agreement.

 

2.             Severability. If any term or other provision of this Termination
Agreement is invalid, illegal or incapable of being enforced by any rule of law
or public policy, all other terms or other provisions of this Termination
Agreement shall nevertheless remain in full force and effect.

 

3.             Governing Law.  This Termination Agreement (and any claim or
controversy arising out of or relating to this Termination Agreement) shall be
governed by the laws of the State of Delaware without regard to conflict of law
principles that would result in the application of any Law other than the laws
of the State of Delaware.

 

4.             Counterparts.  This Termination Agreement may be executed in one
or more counterparts (including by facsimile, .pdf or email), each of which when
executed shall be deemed an original and all of which together shall constitute
one and the same instrument.

 

[Signature page follows]

 

--------------------------------------------------------------------------------


 

IN WITNESS WHEREOF, the parties hereto have caused this Termination Agreement to
be duly executed on their respective behalf, by their respective officers
thereunto duly authorized all as of the day and year first above written.

 

 

BUYER PARENT

 

 

 

3M COMPANY

 

 

 

 

 

By:

/s/ Michael G. Vale

 

Name:

Michael G. Vale, Ph.D.

 

Title:

Executive Vice President

 

 

Consumer and Office Business

 

 

 

 

 

PARENT

 

 

 

AVERY DENNISON CORPORATION

 

 

 

 

 

By:

/s/ Susan C. Miller

 

Name:

Susan C. Miller

 

Title:

SVP, GC & Secretary

 

[Signature Page to Termination Agreement]

 

2

--------------------------------------------------------------------------------